DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed March 17, 2022.
Claim 15 has been previously canceled.
Claims 1, 8, and 17 have been amended.
Claims 2-7, 9-14, and 16 are in their original presentation or a previous presentation.
Claims 1-14 and 16-17 are currently pending and have been fully examined.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gombolay (US PG Pub. 2017/0293844) in view of Yarnell (US PG Pub. 2016/0055299), in further view of Garcia Duran (US PG Pub. 2019/0379692) and Eads (US PG Pub. 2019/0065053).

Claim 1
	Regarding claim 1, Gombolay teaches
A system comprising:
Par. [0007], “Domain expert heuristics are captured within a computational framework for a task scheduling system.”
A user device
Par. [0111], “To provide for interaction with a user, the techniques described herein can be implemented on a computer, mobile device, smartphone, tablet, and the like having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor, for displaying information to the user and an input device, e.g., a keyboard, touchscreen, touchpad, mouse or trackball, by which the user can provide input to the computer or other device (e.g., interact with a user interface element, for example, by clicking a button on such a pointing device). Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input.”
A server arrangement connected to the user device
Par. [0112], “The techniques described herein can be implemented in a distributed computing system that includes a back-end component, e.g., as a data server, and/or a middleware component, e.g., an application server, and/or a front-end component, e.g., a client computer having a graphical user interface and/or a Web browser through which a user can interact with an implementation of the invention, or any combination of such back-end, middleware, or front-end components.”
A query recording hardware system connected to the server arrangement configured to record caregiver queries and responses to caregiver queries and provide recorded results to a storage element
Par. [0070]-[0071] describes the system building a real-world data set to train the model by recording task scheduling and completion data from nurses providing care to patients in simulated situations that were set up to “closely mirror” the real-world experiences of the participating nurses and the patient population at their facilities.
Par. [0090] describes performing the same simulations on an additional set of nurses and recording the results for comparison to the initial dataset.
Par. [0096]-[0099] shows the system’s ability to take an initial dataset regarding a problem and take updated data to improve the algorithm in order to identify an optimal solution. This shows that the system has the ability to receive updated datasets from users to improve the efficiency of the task scheduler.  
Wherein caregiver queries comprise patient specific shift needs
Par. [0059]-[0060] describes the system generating the task scheduling based on the tasks and subtasks required to care for the patient and the nurses that are available at any given time to perform the tasks. This means that the scheduler considers patient specific needs for the nurses currently on shift.
Par. [0065], “The functions of a resource nurse are to assign nurses to take care of labor patients and to assign patients to labor beds, recovery room beds, operating rooms, antepartum ward beds or postpartum ward beds. The resource nurse has substantial flexibility when assigning beds, and his or her decisions will depend upon the type of patient and the current status of the unit in question. He or she must also assign scrub technicians to assist with surgeries in operating rooms, and call in additional nurses if required. The corresponding decision variables for staff assignments and room/ward assignments in the above formulation are .sup.tA.sub..tau..sub.i.sub.j.sup.a and .sup.tR.sub..tau..sub.i.sub.j.sup.a, respectively.”
See also par. [0064], which describes the equations used in generating the algorithm for determining the task schedules.
A query processor apparatus configured to collect data from the storage element and form caregiver queries based on query selection data
Par. [0094], “The nurses accepted high-quality advice 88.4% of the time (114 of 129 high-quality recommendations), while rejecting low-quality advice 88.2% of the time (112 of 127 low-quality recommendations), indicating that the apprenticeship scheduling technique is able to learn a high-quality model for resource management decision making in the context of labor and delivery. In other words, the apprenticeship scheduler was able to learn context-specific strategies for hospital resource allocation problems and apply them to make reasonable suggestions about which tasks to perform and when.”
Par. [0096], “Apprenticeship scheduling is designed to simply emulate human expert scheduling decisions. Herein, we also use the apprenticeship scheduler in conjunction with optimization to automatically and efficiently produce optimal solutions to challenging real-world scheduling problems.”
Form caregiver queries based on data point value metrics 
Par. [0032], “The Korsah et al. taxonomy also delineates between tasks requiring one agent ("single-agent tasks" (SA)); and tasks requiring multiple agents ("multi-agent tasks" (MA)). Similarly, agents that perform one task at a time are "single-task agents" (ST), while agents capable of performing multiple tasks simultaneously are "multi-task agents" (MT). Lastly, the taxonomy distinguishes between "instantaneous assignment" (IA), in which all task and schedule commitments are made immediately, and "time-extended assignment" (TA), in which current and future commitments are planned.”
Par. [0033], “In this domain, agents are assigned to complete a set of tasks. These tasks are related through precedence or wait constraints, as well as deadline constraints, which could be absolute (relative to the start of the schedule) or relative to another task's initiation or completion time. Agents are required to access a set of shared resources, such as the task's physical location, to execute each task. Agents and tasks have defined starting locations, and task locations are static. Agents are only able to perform tasks when present at the corresponding task location, and each agent is assumed to travel between task locations at a constant speed. Task completion times are non-uniform and agent-specific, as would be the case for heterogeneous agents. An agent that is incapable of performing a task is assumed to have an infinite completion time for that task. The objective is to minimize the makespan for completing all tasks.”
Par. [0067]-[0069] describe the system using the priority of the tasks to be performed along with the available resources and manpower to schedule tasks to determine an optimal schedule for a set of nurses.
And Form caregiver queries based on response rate 
Par. [0061], “Labor nurses are modeled as agents with a finite capacity to process tasks in parallel, where each subtask requires a variable amount of this capacity. For example, a labor nurse may generally care for a maximum of two patients simultaneously. If the nurse is caring for a patient who is "full and pushing" (i.e., the cervix is fully dilated and the patient is actively trying to push out the baby) or in the operating room, he or she may only care for that patient.”
As described in this claim, response rate is based on the capability of the care giver to respond (see also specification, pg. 16, “response rates (caregiver C does not respond to blood pressure queries when dealing with patient P.)”). Therefore, limiting the number of tasks to be assigned to a nurse based on their workload would be using response rate as a variable in forming the caregiver queries.
The training system determines a portion of the query selection data by assessing caregiver personnel scheduling and tasks 
Par. [0026], “The technique incorporates the use of pairwise comparisons between the actions taken (e.g., schedule agent a to complete task τ.sub.i at time t) and the set of actions not taken (e.g., unscheduled tasks at time t) to learn the relevant model parameters and scheduling policies demonstrated by the training examples. Results from prior work have indicated that expert demonstrators are not readily able to describe the policies they use to make scheduling decisions; we can, however, solicit the features the experts reason about. Thus, by using pairwise comparisons of the features describing the action taken at each moment in time relative to the corresponding set of actions not taken, we can construct a classifier able to predict the rank of all possible actions and, in turn, predict which action the expert would ultimately take at each moment in time. We validate our approach using both a synthetic data set of solutions for a variety of scheduling problems and a real-world data set of demonstrations from human experts solving a hospital resource allocation problem.”
Par. [0035], “Many approaches to learning via demonstration, such as reinforcement or inverse reinforcement learning, are based on Markov models. Markov models, however, do not capture the temporal dependencies between states and are computationally intractable for large problem sizes. To counter this, we present a pairwise formulation to model the problem of predicting the best task to schedule at time t. The pairwise model has key advantages over a listwise approach: First, classification algorithms (e.g., support vector machines) can be directly applied. Second, a pairwise approach is non-parametric, in that the cardinality of the input vector is not dependent upon the number of tasks (or actions) that can be performed at any instance. Third, training examples of pairwise comparisons in the data can be readily solicited. From a given observation during which a task was scheduled, we only know which task was most important, not the relative importance between all tasks. Thus, we create training examples based on pairwise comparisons between scheduled and unscheduled tasks. A pairwise approach is more natural because we lack the necessary context to determine the relative rank between two unscheduled tasks.”
Wherein queries formed by the intelligence preparation hardware are provided to the server arrangement and user device to schedule tasks for caregivers solicit query responses
Par. [0050], “At step 410, processor 120 executes computer memory code represented by monitoring module 165, to begin monitoring patient 210. In doing so, patient query module 160 generates one or more patient-specific queries to provide to patient 210. Patient-specific queries are used primarily in the collection of active data in the form of periodic surveys. In some embodiments, a survey may be a single generic or patient-specific query or a set of generic and/or patient-specific queries which are delivered to the patient's mobile device 114 and/or patient computer 113 over network 112 and displayed for the patient.”
Par. [0037], “The user interface may also provide features allowing the patient to respond to the data with any questions or comments for the patient's healthcare professional, either directly referencing the presented data, or by providing a general health related query.”
Par. [0046], “Patient computer 113, mobile device 114, specialized sensor 115, HP server 116, and insurance provider server 118, are all configured to communicate with information processor 110 as necessary, either directly or indirectly. Information processor 110 further includes memory for data storage, such as patient active/passive database 115, which will be explained in further detail below. The information processor 110 operates on the content of such communications with patient computer 113, mobile device 114, specialized sensor 115, HP server 116, and insurance provider server 118, as the case may be, to implement the various implementations described herein.”
The use of a neural network
Par. “We trained our model using a decision tree, KNN classifier, logistic regression (logit) model, a support vector machine with a radial basis function kernel (SVM-RBF), and a neural network to learn f.sub.priority(.,.) and f.sub.act(.). We randomly sampled 85% of the data for training and 15% for testing.”
Wherein query selection data comprises data determining whether to provide one query to at least one caregiver, data point value metrics quantify benefits in performing tasks during different shifts, and response rate comprise caregiver response capabilities
Par. [0033], “In this domain, agents are assigned to complete a set of tasks. These tasks are related through precedence or wait constraints, as well as deadline constraints, which could be absolute (relative to the start of the schedule) or relative to another task's initiation or completion time. Agents are required to access a set of shared resources, such as the task's physical location, to execute each task. Agents and tasks have defined starting locations, and task locations are static. Agents are only able to perform tasks when present at the corresponding task location, and each agent is assumed to travel between task locations at a constant speed. Task completion times are non-uniform and agent-specific, as would be the case for heterogeneous agents. An agent that is incapable of performing a task is assumed to have an infinite completion time for that task. The objective is to minimize the makespan for completing all tasks.”
Par. [0061], “Labor nurses are modeled as agents with a finite capacity to process tasks in parallel, where each subtask requires a variable amount of this capacity. For example, a labor nurse may generally care for a maximum of two patients simultaneously. If the nurse is caring for a patient who is "full and pushing" (i.e., the cervix is fully dilated and the patient is actively trying to push out the baby) or in the operating room, he or she may only care for that patient.”
Par. [0068] describes multiple patient status parameters that would relate to identifying when it would be most beneficial to schedule a patient task, such as: whether the patient was scheduled or unscheduled, gestational age, cervix status, the presence of any comorbidities, etc.
However, Gombolay does not explicitly teach
Wherein queries formed by the intelligence preparation hardware are provided to the server arrangement and user device to solicit query responses
An artificial intelligence preparation module configured to receive the recorded results from the storage element
Wherein the artificial intelligence preparation module vectorizes data from the recorded results into sparse vectors and text from the recorded results into dense vectors and combines stores the sparse and dense vectors in a database
A training system that receives the recorded results and the sparse and dense vectors and determines a portion of the query selection data by assessing data points most valuable in providing caregiver care, wherein the training system provides the portion of the query selection data to the query processor apparatus
Yarnell teaches
Wherein queries formed by the intelligence preparation hardware are provided to the server arrangement and user device to solicit query responses
Par. [0039], “Once the button for Room 206 has been selected, the screen shown in FIG. 7 is presented on the provider device with an "Active Requests" tab selected. The screen shows all the active, i.e. uncompleted, requests associated with all the eight patient beds represented in FIG. 6. Each line entry also shows the so-called owner of each request, meaning the person that the request response system has assigned to respond to the request by performing the requested task. At the present time there are two active requests, both from the patient in Room 206, Bed 1. The owner of the "Water" request is a nursing aide named D. Chen. A prior request from that patient was for pain relief, the three icons in the first line entry indicating that the patient had selected on successive screens, "pain," "stomach," "severity 8 (on a 1-10 scale)." The owner is this request is a nurse S. Brown. The entry "0:12" indicates that this request was entered by the patient 12 minutes ago.”
Par. [0040], “At the same time that the above two requests appeared on the devices whose screens are shown in FIGS. 6 and 7, they were also conveyed to devices associated with the respective owners.”
Par. [0041], “Associated with each request shown on the screen of FIG. 7 are "Notify" "Assign" and "Completed" buttons. The "Notify" button for the pain relief request was originally the same color as what is seen in FIG. 7 for the "Notify" button associated with the just-received water request. However, S. Brown has already selected the "Notify" button associated with the pain relief request, which caused a message to be displayed on the beside device in Room 206 indicating that the request had been received and that help was on the way. The color of that "Notify" button has been changed. Indeed, it has been "grayed out" meaning that it has been deactivated so that S. Brown will not inadvertently send multiple "help is on the way" notifications responsive to this request. At the point in time depicted, that action has not yet been taken vis-a-vis the just-received water request and so the "Notify" button for the water request is still its original color.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the task scheduling system of Gombolay the ability to solicit query responses, as taught by Yarnell, because soliciting the query responses enables the system to identify when a caregiver that has been assigned a task acknowledges and accepts a task in order to better coordinate patient care among the staff of caregivers (see Yarnell, par. [0003], [0040]).
Garcia Duran teaches
An artificial intelligence preparation module configured to receive recorded results from the storage element
Although the invention of Garcia Duran is not in the same field of endeavor as the claimed invention (i.e., health care), it is solving a similar problem, in that it is recording individual events and, using a trained neural network, predicting actions to be performed based on the event information.
Par. [0089], “There may be one preprocessing unit, one for each type of data source such as device or user features. In the following three processing units are assumed.”
Par. [0097], “In the following a preprocessing of user features [U] is described”
Par. [0098], “Every device may be associated with a user. User data is often available to network operators and is stored in a relational database system. ”
Wherein the artificial intelligence preparation module vectorizes the recorded results into sparse and dense vectors and stores the sparse and dense vectors in a database
Par. [0066], “The term “representation” is to be understood in its broadest sense and refers to any kind of ordered information, data structure or the like suitable for or enabling processing of said information by a computing entity or device. For example a representation is a vector which entries representing different device or user features by corresponding values.”
Par. [0096], “A mobile phone, a router and a sensor for instance are referred to as devices in a communication network. Device features may be numerical, i.e. comprise one or more numerical values. Examples are the geolocation of a mobile phone, the on-off patterns of the phone, and data volume of the data traffic used of an existing data plan. It can also be the traffic size patterns leaving a sensor and the particular values of the sensor sent into the network. A processing entity according to an embodiment of the present invention combines this type of information with request patterns and relational features about the device owner in a neural network model. ”
The representation of the numerical features describing the device would be a sparse vector.
Par. [0098], “Every device may be associated with a user. User data is often available to network operators and is stored in a relational database system. Examples of relational user data are the Place of Birth, Age, Home Address and other user related information. This e.g. requires the owner of the device to let the network operator have access to such information. The Preprocessing component generates a sparse encoding out of the demographic data.”
One-hot encoding of a set of data features describes generating a sparse vector representation of the data features.
Par. [0101], “An embedding model transforms a sparse vector representation of tokens such as words or integer numbers into a lower dimensional dense vector representation. A token may be hos tname extracted from a HTTP request. At each point in time, the embedding model provides an embedding of the request key values.”
Par. [0102], “This embedding is transferred to the Neural Network Component where it is combined with the Numerical Device Features and the Relational User Features. The step of combining refers here to a mathematical operation that combines two or more vector representations into one vector representation. Examples of such combinations are the concatenation of the vectors, elementwise averaging of the vectors, or taking the elementwise a maximum of the vectors.”
Par. [0112], “Here, the following input vectors are used: Relational Features is a sparse representation of the relational user features. Latent Features is an embedding corresponding to the request behavior of the device. Numerical Features are the numerical device features.”
Par. [0109], “The main purpose of the Incident Database is to store all incidents and the feature representations associated with these incidents.”
A training system that receives the recorded results and the combined and stored sparse and dense vectors and, 
Claim 5, “wherein past events and representations of features associated with the past events are stored in a database connected to the neural network and used to train the neural network.”
Par. [0068], “The term “intermediate” with regard to “representation” refers to a representation directed to represent, enable or provide information such that one feature, e.g. necessary or relevant for assessing or predicting events can be processed such to be combined later with representations of other features.”
Par. [0103], “The intermediate vector representation for each type of data source is e.g. learned by an independent non-linear function implemented by a feedforward or recurrent neural network from an original input space of the respective data source such as device or user features. For instance, if the features pertaining to the user are numerical features, a feed-forward neural network can be used to learn the intermediate representation of these features. If the input features comprises text data associated with a user of the network, a recurrent neural network in combination with a word embedding network can be used to learn an intermediate representation.”
This shows using the raw data (i.e., original input space) to learn the representations of the features that are to be used to make predictions.
Par. [0081], “Past events and feature representations associated with said past events may be stored in a database being connected to the neural network entity and used to train said neural network entity.”
Par. [0102], “This embedding is transferred to the Neural Network Component where it is combined with the Numerical Device Features and the Relational User Features. The step of combining refers here to a mathematical operation that combines two or more vector representations into one vector representation. Examples of such combinations are the concatenation of the vectors, elementwise averaging of the vectors, or taking the elementwise a maximum of the vectors.”
Par. [0109], “The main purpose of the Incident Database is to store all incidents and the feature representations associated with these incidents. These incidents are used to train the Neural Network Component to predict the event type from the feature representations.”
These show the data being used to train the model and enable it to make predictions.
The training system determines a portion of the query selection data by assessing data points relevant to the queries
Par. [0115], “These values may be interpreted as the veracity of some basic rules learned by the model. These three intermediate representations are then concatenated and, by additional neural network layers on top, fused into a joint model. These layers can learn arbitrary complex rules by combining the basic learned rules from the concatenated intermediate representations. FIG. 3 depicts this workflow. Because of the nature of these intermediate representations, the joint model is able to explain the reasons, e.g. feature values have led to activate which rules, a prediction has been made. Hence, the joint model predicts the event likelihoods based on a combined representation, which is computed by a learned neural network.”
Par. [0116]-[0119], “For instance, the following representations provided by a device at a given point of time are assumed: Request features indicating that the user is trying to access insistently to his personal banking information. Relational user features that indicate that the user is a home-lover person, and that it is a weekday. Numerical features pointing out that the device is located in area known as a crime hotspot, and the time is the early morning.”
Par. [0120], “This information, which is exclusive of each type of features and cannot be extracted from other type, helps the model for the event ‘device-stolen’ to output a high probability that such event has happened.”
Wherein the training system provides the portion of the query selection data to the query processor apparatus
Par. [0122], “The Neural Network to Action component receives the outputs of the Neural Network Component and makes decisions based on these outputs. The component stores a set of rules for each of the event types in the Incident Database. Based on the rule it is determined whether an action should be taken and also which actions should be taken. For instance, for the event of a malware intrusion on a mobile device, an email might be sent to the user to inform her of the problem. For the event of a stolen phone, the phone's plan might be suspended and the phones geo-locations recorded so as to track the phone. If the decision is made to trigger an action, the action is passed to the Network Management Component which translates the action into a sequence of operations and executes these operations. An example for a rule is given below:”
Par. [0123], “[neural_network_id=‘malware’, action_threshold=0.9, action=‘inform-owner-by-email’]”
Par. [0124], “The above rule applies a threshold to the output of the neural network that has been trained to predict malware events. If the threshold of 0.9 is exceeded by the output, the action to inform the owner of the mobile device is triggered. The action is then sent to the Network Management Component which translates the action into a sequence of operations that are performed in the network.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gombolay and Yarnell the ability to use a neural network that can process data into both sparse and dense vector representations and use the system to determine an action to be performed by assessing the data points most valuable in determining an event, and providing the action to the system to be performed, as taught by Garcia Duran, because the neural network provides enhanced reliability and easy implementation by removing the human element from the supervision and analysis portions of the system (Garcia Duran, par. [0054]-[0056]), and the use of the processing system that utilizes sparse and dense vectors enables the system to combine different types of features to obtain a more complete “picture” of possible events (Garcia Duran, par. [0057]; see also par. [0058], which describes improved accuracy and efficiency achieved by using a neural network.).
Eads teaches
Wherein the artificial intelligence preparation module vectorizes data from the recorded results into sparse vectors and text from the recorded results into dense vectors and combines stores the sparse and dense vectors in a database
Par. [0001], “The present application relates to data structures and, more particularly, representations of data frames, which may be used in connection with machine learning.”
This shows that the data representations described within are intended to be used in connection with machine learning.
Par. [0118], “According to various embodiments, VariableGroup abstraction as described herein, such as with respect to FIG. 2, permits a DataFrame data object to mix a combination including, without limitation, two or more of the following:”
Par. [0137], “s) a column where each individual value is a dense vector of integer type, floating point type, categorical type, string type, or date type;”
String type data is text data that can be either stored in large strings (i.e., whole emails or documents, see par. [0124]), or small strings (i.e., words, see par. [0125]).
This shows that the system has the ability to store text data in dense vectors as columns in a data matrix.
Par. [0138], “t) a column where each individual value is a sparse vector of integer type, floating point type, categorical type, string type, or date type”
The data that is not string type data would be considered the “data” from the recorded results because these data types can represent individual numbered values (e.g., integer type or floating point type) or categorical values representing a qualitative value of the data (e.g., categorical type).
This shows that the system has the ability to store data from the recorded results as sparse vectors.
Further, par. [0118] states that it permits the data object to mix a combination of two or more of the options that include a dense vector of string type data and a sparse vector of integer type, floating point type, categorical type, or date type data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gombolay, Yarnell, and Garcia Duran the ability to process and store data in sparse vector representations and text in dense vector representations, as taught by Eads, because the methods of processing and storing data as taught by Eads “may be useful when running data processing steps (e.g., data transformations), particularly with respect to in the context of machine learning (“ML”) applications where many minor modifications to a data set made be made in order to facilitate the learning of an ML model.” (Eads, par. [0013]).

Claim 2
	Regarding claim 2, the combination of Gombolay, Yarnell, Garcia Duran, and Eads teaches all the limitations of claim 1. However, Gombolay does not teach
A notification system configured to prepare and transmit messages to a caregiver to complete a query when the caregiver does not respond to the query within an assigned time period
Yarnell teaches
A notification system configured to prepare and transmit messages to a caregiver to complete a query when the caregiver does not respond to the query within an assigned time period
Par. [0004], “The request response protocol may further include a timing function whereby the care provider is re-alerted as to the patient request if the care provider has not selected a screen option within a predetermined time frame indicating that the care provider has completed the request.”
Par. [0038], “A number in the corner of a button indicates the number of uncompleted requests associated with the patient in question. Thus there is one uncompleted request for the patient in Room 204. And at the point in time depicted in FIG. 6, the water request from the patient in Room 206 has just been conveyed to this provider device. The color of the associated button has changed, e.g., from something neutral to red, a tone has sounded, the word NEW appears on the button and the "pending request" numeral has just advanced to "2." The care provider is thus prompted to attend to this new request by selecting the Room 206 button by touching it or clicking on it (if the provider's device is a device without touch-screen capabilities), at which point the button will revert to its original color. If the new request is not attended to within some set period of time, the care provider may be prompted by, for example, an audible reminder. After several such reminders, the request may be given to a new owner.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gombolay, Yarnell, Garcia Duran, and Eads the ability to prepare and transmit messages to a caregiver if the caregiver does not respond within an assigned time period, as taught by Yarnell, because it ensures that the patient receives the required care identified in the prompt within a reasonable amount of time (see Yarnell, par. [0004], [0038], [0051]).

Claim 3
	Regarding claim 3, the combination of Gombolay, Yarnell, Garcia Duran, and Eads teaches all the limitations of claim 1. However, Gombolay does not teach
The system adding new data to a client record 
Placing the new data in an index position based on a timestamp attached to the new data
Yarnell teaches
The system adding new data to a client record 
Par. [0051], “For example, it would be desirable for after a medication has been administered for the request conveyance system to automatically interface with a hospital's electronic medical record system to enter a record of that medication administration.”
Placing the new data in an index position based on a timestamp attached to the new data
Par. [0089], “Selection of the "Completed?" button (FIG. 7) by the owner also causes the protocol to proceed with two actions in parallel. Firstly, information about the completed task ("patient toileted at 11.46 AM") gets reported into the electronic medical record system (1215), and a period of delay is invoked (1220).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gombolay, Yarnell, Garcia Duran, and Eads the ability to add new data to a record and index the new data in an index position based on a timestamp attached to the new data, as taught by Yarnell, because it allows the system to update a medical record with treatment information that would need to be shared with other caregivers providing for the patient, such as the administration of medication (Yarnell, par. [0051]).

Claim 5
	Regarding claim 5, the combination of Gombolay, Yarnell, Garcia Duran, and Eads teaches all the limitations of claim 1. Gombolay further teaches
The intelligence preparation hardware comprising an artificial intelligence training system and a query selection system configured to select queries for a specific caregiver based on query selection data, datapoint value metrics, and response rate data
Abstract, “One or more classifiers are trained to predict (i) whether a first action should be scheduled instead of a second action using pairwise comparisons between actions scheduled by a demonstrator at particular times and actions not scheduled by the demonstrator at the particular times, and (ii) whether a particular action should be scheduled for a particular agent at a particular time. The system then generates a schedule for a set of actions to be performed by a plurality of agents using a plurality of resources over a plurality of time steps, by using the one or more classifiers to determine (i) a highest priority action in the set of actions, and (ii) whether the highest priority action should be scheduled for a particular agent at a particular time step.”
The scheduled actions are intended for specific individuals because each caregiver is identified in the model as a specific “agent”.

Claim 6
	Regarding claim 6, the combination of Gombolay, Yarnell, Garcia Duran, and Eads teaches all the limitations of claim 1. However, Gombolay teaches
The artificial intelligence preparation module employing weighting
Par. [0055], “If the algorithm identifies resource contention as the most important bottleneck, it employs a rule to mitigate resource contention in multi-robot, multi-resource problems based on prior work in scheduling for multi-robot teams. Specifically, the algorithm uses Equation 6 to select the high-priority task to schedule next, where d.sub.τ.sub.i is the deadline of τ.sub.j and α.sub.3 is a weighting constant:”
Garcia Duran teaches
The artificial intelligence preparation module employing normalization
Par. [0096], “The feature values can be normalized in a standardized manner. For instance, since there are several ways to represent geolocations like ENU or NED coordinates, for example, some form of normalization could be a translation to a standardized format, e.g. one out of the afore-mentioned geocoordinate systems. This is performed in the preprocessing component.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gombolay, Yarnell, Garcia Duran, and Eads the ability to use normalization in the preparation process because it ensures the data is all in the same format, which enables the different data elements to be properly compared (see Garcia Duran, par. [0096]).

Claim 8
	Claims 8 is a system claim reciting patient caregiving systems that have components that are the same or substantially similar to components of the system of claim 1. Please refer to the rejection of claim 1.

Claim 10
	Regarding claim 10, the combination of Gombolay, Yarnell, Garcia Duran, and Eads teaches all the limitations of claim 8. Gombolay further teaches
The training system being configured to train query intelligence based on information received and provide query selection data, datapoint value metrics, and response rate data
Par. [0033], “Herein, we demonstrate our approach for two of the most difficult classes of scheduling problems defined within this taxonomy: XD [ST-SA-TA] and CD [MT-MA-TA]. The first problem we consider is the vehicle routing problem with time windows, temporal dependencies and resource constraints (VRPTW-TDR), which is an XD [ST-SA-TA]-class problem. Depending on parameter selection, this family of problems encompasses the traveling salesman, job-shop scheduling, multi-vehicle routing and multi-robot task allocation problems, among others. In this domain, agents are assigned to complete a set of tasks. These tasks are related through precedence or wait constraints, as well as deadline constraints, which could be absolute (relative to the start of the schedule) or relative to another task's initiation or completion time. Agents are required to access a set of shared resources, such as the task's physical location, to execute each task. Agents and tasks have defined starting locations, and task locations are static. Agents are only able to perform tasks when present at the corresponding task location, and each agent is assumed to travel between task locations at a constant speed. Task completion times are non-uniform and agent-specific, as would be the case for heterogeneous agents. An agent that is incapable of performing a task is assumed to have an infinite completion time for that task. The objective is to minimize the makespan for completing all tasks.”
Par. [0047], “Our model is a hybrid point- and pairwise formulation, which has several key benefits for learning to schedule form expert demonstration. First, we can directly apply standard classification techniques, such as a decision tree, support vector machine, logistic regression, or neural networks.”
Par. [0059], “To further evaluate our approach, we applied our method to a data set collected from a labor and delivery floor at a Boston hospital. In this domain, a resource nurse must solve a problem of task allocation and schedule optimization with stochasticity in the number and types of patients and the duration of tasks.”
Par. [0102], “In Section 2, we presented our apprenticeship scheduling algorithm, which is centered around learning a classifier, f.sub.priority(.tau..sub.i, .tau..sub.j), to predict whether an expert would take scheduling action .tau..sub.i over .tau..sub.j. With this function, we can then predict which single action .tau..sub.i* amongst a set of actions .tau. the expert would take by applying Equation 19:”

Claims 11-13
	Claims 11-13 are system claims ultimately dependent from claim 8 that recite additional components that are the same or substantially similar to components of the systems of claims 6 and 2-3, respectively. Please refer to the rejections of claims 8 and claims 6 and 2-3.

Claim 17
	Claim 17 is a method claim that recites a method for providing caregiving information used in caring for a patient that is performed by method steps that are the same or substantially similar to the functions of the components of the system of claim 1. Gombolay discloses the following limitations not directly addressed by the rejection of claim 1
A method
Par. [0002], “This description relates generally to task scheduling and, more particularly, to systems and methods for computationally capturing domain expert heuristics through a pairwise ranking formulation to provide human-machine collaborative scheduling policies.”
Wherein determining the query applicable to the patient comprises: employing artificial intelligence and artificial intelligence training to determine possible care actions based on attributes of the patient and available care solutions
Par. [0063]-[0069] describes the system using the required care actions, patient status, available staff, and available resources to determine what care actions should be taken by which staff members and when.
Par. [0059], “To further evaluate our approach, we applied our method to a data set collected from a labor and delivery floor at a Boston hospital. In this domain, a resource nurse must solve a problem of task allocation and schedule optimization with stochasticity in the number and types of patients and the duration of tasks.”
Par. [0089], “The first step, then, was to train a decision tree using the pairwise scheduling model based on the data set described in Section 3.2.1 of resource nurses' scheduling decisions. Recall that this data set consisted of the results of expert resource nurses playing the simulation for 212 hours, simulating 60 hours of elapsed time on a real labor floor, and yielding a data set of more than 3,013 individual decisions.”
Par. [0090], “Second, we invited 15 labor nurses, none of whom were among those involved in training the algorithm, to play the same simulation used to collect the data. However, instead of purely soliciting decisions from the player, the simulation used the apprenticeship scheduling policy to offer recommendations about how to manage patients. Specifically, whenever a new patient arrived in the simulated waiting room, the apprenticeship scheduler would offer advice recommending 1) which of six wards to admit that patient to, 2) which bed within that ward to place that patient, and 3) which nurse should care for that patient. Nurses would then either accept the advice, automatically implementing the decision, or reject the advice and implement their own decisions.”
This shows that the classifiers were learned using an initial set of data, then the model was tested on a second set of data different from the first and used to further refine the model.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gombolay, Yarnell, Garcia Duran, and Eads, in further view of Meltzer (US PG Pub. 2014/0357961).

Claim 4
	Regarding claim 4, the combination of Gombolay, Yarnell, Garcia Duran, and Eads teaches all the limitations of claim 3. However, Gombolay does not teach 
The recorded results comprising a time series record of all raw physical, mental, social, and behavioral data generated by a patient’s home care up to a current date
Par. [0029], “Types of data that may be collected actively include, but are not limited to: pain surveys, functionality surveys, medications prescribed/taken, adherence, allergies, side effects and adverse events, questions involving diet and nutrition, sleep quality, questions involving exercise, questions that are driven by analysis of data collected on a patient, but which are designed to change a patient's behaviors towards active self-management, etc.”
Par. [0055]-[0056] further describes the type of data that can be collected as part of the active data collection.
Par. [0030], “Types of data that may be collected passively include, but are not limited to: location, movement and acceleration, ambient temperature, pedometer data, heart rate, blood pressure (i.e., biological state data) electronic medical records, laboratory records, third-party claims data, pharmacy and PBM records, grocery receipt contents, and other sensors, such as wireless scales, wireless blood glucose meters, wireless pacemakers, and other medical sensor devices, etc… Examples of passive data collected by sensors in this manner may include, for example, Global Positioning System (GPS) coordinates, a body-temperature measurement, a blood-sugar level readout, a number of steps taken, etc., along with a metadata time-stamp of when the data was collected.”
Par. [0048], “Through the support of distributed network 100, patient 210 provides longitudinal active and passive data 220 to an HP or clinical team 230.”
A longitudinal record is a collection of patient data over time.
Par. [0054], “In such an example, AD related to the level of pain ascribed by the patient, and PD related to the actual movement of the patient, are collected in real time in response to the query, at which point the data collected can be correlated.”
Collecting and analyzing patient data in real time means that the patient data being collected and analyzed includes data from the current date.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gombolay, Yarnell, Garcia Duran, and Eads the ability to store the results as a time series record of all raw physical, mental, social, and behavioral data generated by a patient’s home care up to a current date, as taught by Meltzer, because it allows the system to monitor patient data and analyze the data to identify clinically relevant data analytics (see Meltzer, par. [0048]).

Claim 14
	Claim 14 is a system claim ultimately dependent from claim 8 that recites additional components that are the same or substantially similar to components of the system of claim 4. Please refer to the rejections of claims 8 and 4.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gombolay, Yarnell, Garcia Duran, and Eads, in further view of Meltzer and Mundie (US PG Pub. 2007/0106626).

Claim 7
	Regarding claim 7, the combination of Gombolay, Yarnell, Garcia Duran, and Eads teaches all the limitations of claim 1. Gombolay further teaches
The intelligence preparation hardware comprising a neural network trained on client care and query data 
Par. [0047], “Our model is a hybrid point- and pairwise formulation, which has several key benefits for learning to schedule form expert demonstration. First, we can directly apply standard classification techniques, such as a decision tree, support vector machine, logistic regression, or neural networks.”
Par. [0073], “We trained our model using a decision tree, KNN classifier, logistic regression (logit) model, a support vector machine with a radial basis function kernel (SVM-RBF), and a neural network to learn f.sub.priority(.,.) and f.sub.act(.). We randomly sampled 85% of the data for training and 15% for testing.”
However, Gombolay does not teach
The intelligence preparation hardware comprising a neural network trained on client home care and query data with a goal of maximizing total data value when selecting query categories and query formats
Meltzer teaches
The intelligence preparation hardware comprising a neural network trained on client home care and query data
Meltzer teaches training the artificial intelligence algorithm on home care and query data because the system is designed to collect both passive data that is continuously collected from the patient without interaction, and active data, which is data that is specifically solicited from the patient through the system (see Meltzer, par. [0008]-[0009], [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add to the system of Gombolay, Yarnell, Garcia Duran, and Eads the ability to train the machine learning system based on home care and query data, as taught by Meltzer, because it allows the system to analyze both the passive home care data and the active query data and identify correlations between the two that would help improve the patient’s care (see Meltzer, par. [0010]).
Mundie teaches
The intelligence preparation hardware comprising a neural network trained on data with a goal of maximizing total data value when selecting query categories and query formats
Par. [0036], “The patterns can be ascertained, for example, by employing an algorithm 150 that uses low-order sufficient statistics and statistical methods that can make inferences with missing data (e.g., expectation-maximization (EM) algorithm). Any machine-learning algorithm 150 can be employed, such as neural networks, expert systems, Bayesian belief networks, fuzzy-logic, data fusion engines and the like. The aggregation component 130 also can employ combinations of various artificial intelligence techniques to discern patterns. Moreover, a human intervention step may be combined with the machine-learning algorithm 150 to discern patterns from the data 140.”
Par. [0009], “The interface can be programmed to maximize the value of information while minimizing the effort required to provide the information. For example, questions may be selected automatically in a manner so as to converge on meaningful information and to otherwise maximize the value of the extracted information in conjunction with the already mined data. One way to accomplish this is to increase the number of patients being asked the same questions when the answers to randomized questions start showing a distinct but weak pattern in order to confirm the pattern. The patterns in free text may suggest an effect that needs further exploration with new questions, for instance, questions that were previously found to be informative when asked in conjunction with the observed pattern.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gombolay, Yarnell, Garcia Duran, Eads, and Meltzer the ability to use a neural network trained on the patient data with a goal of maximizing the total data value when selecting query data and formats, as taught by Mundie, because it allows the system to learn what types of questions were most informative based on past data and use those in order to minimize the effort required by the system when soliciting information about a patient (see Mundie, par. [0009]).

Claim 16
	Claim 16 is a system claim ultimately dependent from claim 8 that recites additional components that are the same or substantially similar to components of the system of claim 7. Please refer to the rejections of claims 8 and 7.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gombolay, Yarnell, Garcia Duran, and Eads, in further view of Borean (US PG Pub. 2020/0041550).

Claim 9
	Regarding claim 9, the combination of Gombolay, Yarnell, Garcia Duran, and Eads teaches all the limitations of claim 8. However, Gombolay does not teach
The artificial intelligence preparation module comprising an encoder configured to transform sparse vectors into further dense vectors
Borean teaches
The artificial intelligence preparation module comprising an encoder configured to transform sparse vectors into further dense vectors
Par. [0093], “Broadly speaking, a dense embedder is a neural network layer that learns how to embed (transform) categorical values into continuous values where the (Euclidean or cosine) distance corresponds to the “actual” learned semantic distance between the categorical variables.”
Par. [0094]-[0096], “According to dense embedding: for each categorical variable (i.e., the “summary” weather parameter and the measure time in the example at issue), the respective sparse, discrete values are mapped to vectors of numbers (e.g., real numbers) in a continuous space (for example, a Euclidean space), and preferably, the dense, continuous outputs of the categorical variables so mapped are concatenated with the historical measured values of the continuous variables (i.e., the “temperature”, “humidity” and “cloud-cover” weather parameters in the example at issue) thereby obtaining a dense, continuous representation of all historical measured values (of each weather parameter) at each measure time.”
Although Borean is not in the same field of endeavor of health care, it is solving a similar problem by teaching ways to prepare data to be used in a neural network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Gombolay, Yarnell, Garcia Duran, and Eads the ability to use an encoder configured to transform sparse vectors into further dense vectors, as taught by Borean, because it lowers the dimensionality of the variables in the vectors and allows for optimizing the training phase (see Borean, par. [0098]).

Response to Arguments
112 Rejections
Applicant’s arguments and amendments, see Remarks, filed March 17, 2022, with respect to 112 Rejections have been fully considered and are persuasive.  The 112 rejections of the claims have been withdrawn. 

Prior Art Rejections
Applicant’s arguments with respect to claim(s) 1-14 and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686